Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 30 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, an apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, from a first device to a second device, a plurality of reference signals using a plurality of combinations of analog beamforming parameters over a plurality of cycles, wherein the plurality of reference signals is transmitted for different combinations of one or more sets of transmit beamforming parameters and one or more sets of receive beamforming parameters over different cycles of the plurality of cycles; receive, from the second device over the plurality of cycles, a plurality of reports, each report of the plurality of reports indicating a plurality of combinations of analog beamforming parameters selected for the analog beamforming parameters at the second device, wherein each combination of analog beamforming parameters of the plurality of combinations of analog beamforming parameters corresponds to different cycles of the plurality of cycles; set, for each radio frequency chain of a plurality of radio frequency chains associated with the first device, a corresponding combination of analog beamforming parameters of the plurality of combinations of analog beamforming parameters based at least in part on the plurality of reports; and communicate with the second device via two .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAISON JOSEPH
Primary Examiner
Art Unit 2633





/JAISON JOSEPH/Primary Examiner, Art Unit 2633